            Case 1:19-cv-02687-JPO Document 1 Filed 03/26/19 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________x
ALEXANDER GOMEZ,
                       Plaintiff,                     Case No.______________

-v-
                                                      COMPLAINT
FARCIERT INC. and
GP ASSOCIATES, LLC.,

                  Defendants.
_____________________________________x

       Plaintiff, Alexander Gomez, by his undersigned counsel, hereby files this Complaint and

sues, Farciert Inc. and GP Associates, LLC, for injunctive relief pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181, et seq., (hereinafter the “A.D.A”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (hereinafter the “ADAAG”) and for damages

pursuant to N.Y. Exec. Law Section 296, et seq. and New York Civil Rights Law § 40, et seq.

                                         JURISDICTION

       1.       This Court has original jurisdiction over the action pursuant to 28 U.S.C., §§1331

 and 1343 for Plaintiff’s claims arising under 42 U.S.C. § 12181. et seq., based upon

 Defendant’s violations of Title III of the ADA (see also, 28 U.S.C. §§ 2201 and 2202).

       2.       Plaintiff, Alexander Gomez, currently resides in the Bronx, New York, and is sui

juris. He is a qualified individual with disabilities under the ADA. Alex is bound to ambulate in

a wheelchair. He has visited the property, which forms the basis of this lawsuit and plan to return

to the property to avail himself of the goods and services offered to the public at the property,

and to determine whether the property has been made ADA compliant. His access to the facility

and/or full and equal enjoyment of the goods, services, facilities, privileges, advantages, and/or


                                                                                                     1
            Case 1:19-cv-02687-JPO Document 1 Filed 03/26/19 Page 2 of 14



accommodations offered therein was denied and/or limited because of these disabilities, and will

be denied and/or limited in the future unless and until Defendant is compelled to remove the

physical barriers to access and ADA violations which exist at the facility, including but not

limited, to those set forth in the Complaint.

       3.       Defendant, GP Associates, LLC, is a limited liability corporation and transacts

 business in the State of New York and within this judicial district. Defendant is the

 owner/lessor, of the real property, which is the subject of this action located on or about at 1470

 1ST Ave New York, NY (hereinafter the “Facility”).

       4.       Defendant, Farciert Inc., is a domestic corporation and transacts business in the

 State of New York and within this judicial district. Defendant is the lessee of the premises

 located at 1470 1ST Ave New York, NY, and the owner/operator at the premises.

       5.       The Defendants’ Facility is a public accommodation and service establishment,

 and although required by law to do so, it is not in compliance with the ADA and ADAAG.

       6.       In this instance, Plaintiff visited the Facility and encountered barriers to access at

 the Facility, engaged barriers, suffered legal harm and injury, and will continue to suffer legal

 harm and injury as a result of the illegal barriers to access as set forth herein.

       7.       Plaintiff has suffered and continues to suffer direct and indirect injury as a result

 of the ADA violations that exist at the Facility.

       8.       All events giving rise to this lawsuit occurred in the State of New York. Venue is

 proper in this Court as the premises are located in the Southern District.

                           FACTUAL ALLEGATIONS AND CLAIM

       9.       Plaintiff has attempted to access the facility, but could not do so without severe

 hardship, because of his disabilities, and the physical barriers to access and ADA violations that



                                                                                                         2
           Case 1:19-cv-02687-JPO Document 1 Filed 03/26/19 Page 3 of 14



exist at the Facility, which restrict and/or limit his access to the goods and services offered at

the Facility. The ADA violations are more specifically set forth in this Complaint.

      10.      Plaintiff intends to visit the Facility again in the near future in order to utilize all

of the goods and services offered therein but will be unable to do so because of the physical

barriers to access, dangerous conditions and ADA violations that exist at the facility that restrict

and/or limit his access to the facility, including those barriers conditions and ADA violations

more specifically set forth in this Complaint.

      11.      Defendants have discriminated against Plaintiff and others with disabilities by

denying access to, and full and equal enjoyment of the goods and services of the facility, as

prohibited by 42 U.S.C., § 12182, et.seq., and by failing to remove architectural barriers as

required by 42 U.S.C., § 12182(b)(2)(A)(iv), and will continue to discriminate against Plaintiff

and others with disabilities unless and until Defendants are compelled to remove all physical

barriers that exist at the facility, including those specifically set forth herein, and make the

facility accessible to and usable by persons with disabilities, including Plaintiff.

      12.      Defendants have discriminated against Plaintiff by failing to comply with the

above requirements. A specific, although not exclusive, list of unlawful physical barriers,

dangerous conditions and ADA violations, which preclude and/or limit Plaintiff’s ability to

access the Facility and full and equal enjoyment of the goods, services offered at the Facility

include:

 I.   ACCESSIBLE ROUTE TO ESTABLISHMENT NOT PROVIDED AS REQUIRED.
      ACCESSIBLE MEANS OF EGRESS NOT PROVIDED AS REQUIRED. THE FIRST
      OF TWO ENTRANCES IS INACCESSIBLE. EXISTING STEP AT THE FIRST OF
      TWO ENTRANCES ACTS AS A BARRIER TO ACCESSIBILITY. REQUIRED
      RAMP NOT PROVIDED FOR STEP AT THE FIRST OF TWO ENTRANCES.
      a. ADAAG 206 Accessible Routes ADAAG 206.1 General. Accessible routes shall be
         provided in accordance with 206 and shall comply with Chapter 4. ADAAG 206.2


                                                                                                          3
         Case 1:19-cv-02687-JPO Document 1 Filed 03/26/19 Page 4 of 14



          Where Required. Accessible routes shall be provided where required by 206.2.
          ADAAG 206.2.1 Site Arrival Points. At least one accessible route shall be provided
          within the site from accessible parking spaces and accessible passenger loading
          zones; public streets and sidewalks; and public transportation stops to the accessible
          building or facility entrance they serve. ADAAG 206.4 Entrances. Entrances shall be
          provided in accordance with 206.4. Entrance doors, doorways, and gates shall
          comply with 404 and shall be on an accessible route complying with 402. ADAAG
          206.4.1 Public Entrances. In addition to entrances required by 206.4.2 through
          206.4.9, at least 60 percent of all public entrances shall comply with 404. ADAAG
          207 Accessible Means of Egress ADAAG 207.1 General. Means of egress shall
          comply with section 1003.2.13 of the International Building Code (2000 edition and
          2001 Supplement) or section 1007 of the International Building Code (2003 edition)
          (incorporated by reference, “Referenced Standards” in Chapter 1). ADAAG 403
          Walking Surfaces ADAAG 403.4 Changes in Level. Changes in level shall comply
          with 303 ADAAG 303.4 Ramps. Changes in level greater than ½ inch high shall be
          ramped and shall comply with 405 or 406.
 II.   REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
       DOOR OF THE FIRST OF TWO ENTRANCES. NON-COMPLIANT CHANGE IN
       FLOOR LEVEL WITHIN REQUIRED MANEUVERING CLEARANCE AT DOOR
       OF THE FIRST OF TWO ENTRANCES.
       a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
          doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend the
          full width of the doorway and the required latch side or hinge side clearance.
          ADAAG 404.2.4.4 Floor or Ground Surface. Floor or ground surface within required
          maneuvering clearances shall comply with 302. Changes in level are not permitted.
III.   THE SECOND OF TWO ENTRANCES IS INACCESSIBLE. EXISTING STEP AT
       THE SECOND OF TWO ENTRANCES ACTS AS A BARRIER TO ACCESSIBILITY.
       REQUIRED RAMP NOT PROVIDED FOR STEP AT THE SECOND OF TWO
       ENTRANCES.
       a. ADAAG 206 Accessible Routes ADAAG 206.1 General. Accessible routes shall be
          provided in accordance with 206 and shall comply with Chapter 4. ADAAG 206.2
          Where Required. Accessible routes shall be provided where required by 206.2.
          ADAAG 206.2.1 Site Arrival Points. At least one accessible route shall be provided
          within the site from accessible parking spaces and accessible passenger loading
          zones; public streets and sidewalks; and public transportation stops to the accessible
          building or facility entrance they serve. ADAAG 206.4 Entrances. Entrances shall be
          provided in accordance with 206.4. Entrance doors, doorways, and gates shall
          comply with 404 and shall be on an accessible route complying with 402. ADAAG
          206.4.1 Public Entrances. In addition to entrances required by 206.4.2 through
          206.4.9, at least 60 percent of all public entrances shall comply with 404. ADAAG


                                                                                               4
        Case 1:19-cv-02687-JPO Document 1 Filed 03/26/19 Page 5 of 14



         207 Accessible Means of Egress ADAAG 207.1 General. Means of egress shall
         comply with section 1003.2.13 of the International Building Code (2000 edition and
         2001 Supplement) or section 1007 of the International Building Code (2003 edition)
         (incorporated by reference, “Referenced Standards” in Chapter 1). ADAAG 403
         Walking Surfaces ADAAG 403.4 Changes in Level. Changes in level shall comply
         with 303 ADAAG 303.4 Ramps. Changes in level greater than ½ inch high shall be
         ramped and shall comply with 405 or 406.
IV.   REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT THE
      DOOR OF THE FIRST OF TWO ENTRANCES. NON-COMPLIANT CHANGE IN
      FLOOR LEVEL WITHIN REQUIRED MANEUVERING CLEARANCE AT THE
      DOOR OF THE FIRST OF TWO ENTRANCES.
      a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
         doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend the
         full width of the doorway and the required latch side or hinge side clearance.
         ADAAG 404.2.4.4 Floor or Ground Surface. Floor or ground surface within required
         maneuvering clearances shall comply with 302. Changes in level are not permitted.
         INACCESSIBLE DINING TABLES. REQUIRED MINIMUM KNEE AND TOE
         CLEARANCE NOT PROVIDED AT DINING TABLES. A MINIMUM
         PERCENTAGE OF EXISTING DINING TABLES REQUIRED TO BE
         ACCESSIBLE NOT PROVIDED.
         a. ADAAG 226 Dining Surfaces and Work Surfaces ADAAG 226.1 General.
             Where dining surfaces are provided for the consumption of food or drink, at least
             5 percent of the seating spaces and standing spaces at the dining surfaces shall
             comply with 902. ADAAG 902 Dining Surfaces and Work Surfaces ADAAG
             902.1 General. Dining surfaces and work surfaces shall comply with 902.2 and
             902.3. ADAAG 902.2 Clear Floor or Ground Space. A clear floor space
             complying with 305 positioned for a forward approach shall be provided. Knee
             and toe clearance complying with 306 shall be provided. ADAAG 306.2 Toe
             Clearance. ADAAG 306.2.3 Minimum Required Depth. Where toe clearance is
             required at an element as part of a clear floor space, the toe clearance shall extend
             17 inches (430 mm) minimum under the element. ADAAG 306.2.5 Width. Toe
             clearance shall be 30 inches (760 mm) wide minimum. ADAAG 306.3 Knee
             Clearance. ADAAG 306.3.3 Minimum Required Depth. Where knee clearance is
             required under an element as part of a clear floor space, the knee clearance shall
             be 11 inches deep minimum at 9 inches above the ground, and 8 inches deep
             minimum at 27 inches (685 mm) above the finish floor or ground. ADAAG
             306.3.5 Width. Knee clearance shall be 30 inches (760 mm) wide minimum.
V.    INACCESSIBLE BAR. NON-COMPLIANT HEIGHT OF BAR EXCEEDS
      MAXIMUM HEIGHT ALLOWANCE. REQUIRED MINIMUM KNEE AND TOE



                                                                                                 5
        Case 1:19-cv-02687-JPO Document 1 Filed 03/26/19 Page 6 of 14



      CLEARANCE NOT PROVIDED AT BAR. PORTION OF BAR REQUIRED TO BE
      ACCESSIBLE NOT PROVIDED.
      a. ADAAG 226 Dining Surfaces and Work Surfaces ADAAG 226.1 General. Where
         dining surfaces are provided for the consumption of food or drink, at least 5 percent
         of the seating spaces and standing spaces at the dining surfaces shall comply with
         902. ADAAG 902 Dining Surfaces and Work Surfaces ADAAG 902.1 General.
         Dining surfaces and work surfaces shall comply with 902.2 and 902.3. Advisory
         902.1 General. Dining surfaces include, but are not limited to, bars, tables, lunch
         counters, and booths. ADAAG 902.2 Clear Floor or Ground Space. A clear floor
         space complying with 305 positioned for a forward approach shall be provided. Knee
         and toe clearance complying with 306 shall be provided. ADAAG 902.3 Height. The
         tops of dining surfaces and work surfaces shall be 28 inches (710 mm) minimum and
         34 inches (865 mm) maximum above the finish floor or ground. ADAAG 306.2 Toe
         Clearance. ADAAG 306.2.3 Minimum Required Depth. Where toe clearance is
         required at an element as part of a clear floor space, the toe clearance shall extend 17
         inches (430 mm) minimum under the element. ADAAG 306.2.5 Width. Toe
         clearance shall be 30 inches (760 mm) wide minimum. ADAAG 306.3 Knee
         Clearance. ADAAG 306.3.3 Minimum Required Depth. Where knee clearance is
         required under an element as part of a clear floor space, the knee clearance shall be 11
         inches deep minimum at 9 inches above the ground, and 8 inches deep minimum at
         27 inches (685 mm) above the finish floor or ground. ADAAG 306.3.5 Width. Knee
         clearance shall be 30 inches (760 mm) wide minimum.
VI.   COMPLIANT SIGNAGE IDENTIFYING THE MEN'S RESTROOM NOT PROVIDED
      AS REQUIRED.
      a. ADAAG 216 Signs ADAAG 216.1 General. Signs shall be provided in accordance
         with 216 and shall comply with 703. ADAAG 216.2 Designations. Interior and
         exterior signs identifying permanent rooms and spaces shall comply with 703.1,
         703.2, and 703.5. Where pictograms are provided as designations of permanent
         interior rooms and spaces, the pictograms shall comply with 703.6 and shall have text
         descriptors complying with 703.2 and 703.5. Advisory 216.2 Designations. Section
         216.2 applies to signs that provide designations, labels, or names for interior rooms or
         spaces where the sign is not likely to change over time. Examples include interior
         signs labeling restrooms, room and floor numbers or letters, and room names. Tactile
         text descriptors are required for pictograms that are provided to label or identify a
         permanent room or space. Pictograms that provide information about a room or space,
         such as “no smoking,” occupant logos, and the International Symbol of Accessibility,
         are not required to have text descriptors. ADAAG 703.1 General. Signs shall comply
         with 703. Where both visual and tactile characters are required, either one sign with
         both visual and tactile characters, or two separate signs, one with visual, and one with
         tactile characters, shall be provided. ADAAG 703.4.1 Height Above Finish Floor or


                                                                                               6
          Case 1:19-cv-02687-JPO Document 1 Filed 03/26/19 Page 7 of 14



           Ground. Tactile characters on signs shall be located 48 inches (1220 mm) minimum
           above the finish floor or ground surface, measured from the baseline of the lowest
           tactile character and 60 inches (1525 mm) maximum above the finish floor or ground
           surface, measured from the baseline of the highest tactile character. ADAAG 703.4.2
           Location. Where a tactile sign is provided at a door, the sign shall be located
           alongside the door at the latch side. Where a tactile sign is provided at double doors
           with one active leaf, the sign shall be located on the inactive leaf. Where a tactile
           sign is provided at double doors with two active leafs, the sign shall be located to the
           right of the right hand door. Where there is no wall space at the latch side of a single
           door or at the right side of double doors, signs shall be located on the nearest adjacent
           wall. Signs containing tactile characters shall be located so that a clear floor space of
           18 inches (455 mm) minimum by 18 inches (455 mm) minimum, centered on the
           tactile characters, is provided beyond the arc of any door swing between the closed
           position and 45 degree open position.
VII.    THE MEN'S RESTROOM IS INACCESSIBLE. REQUIRED MINIMUM CLEAR
        WIDTH NOT PROVIDED AT DOOR OF MEN'S RESTROOM.
        a. ADAAG 404.2.3 Clear Width. Door openings shall provide a clear width of 32
           inches (815 mm) minimum. Clear openings of doorways with swinging doors shall be
           measured between the face of the door and the stop, with the door open 90 degrees.
VIII.   REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
        DOOR OF THE MEN'S RESTROOM.
        a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
           doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend the
           full width of the doorway and the required latch side or hinge side clearance.
 IX.    NON-COMPLIANT DOOR SWING OF DOOR AT MEN'S RESTROOM. RESTROOM
        DOOR SWINGS INTO THE FLOOR SPACE OF MEN'S RESTROOM FIXTURES.
        a. ADAAG 603.2.3 Door Swing. Doors shall not swing into the clear floor space or
           clearance required for any fixture.
  X.    NON-COMPLIANT DOOR KNOB AT MEN'S RESTROOM DOOR REQUIRES
        TWISTING OF THE WRIST.
        a. ADAAG 404.2.7 Door and Gate Hardware. Handles, pulls, latches, locks, and other
           operable parts on doors and gates shall comply with 309.4 ADAAG 309.4 Operation.
           Operable parts shall be operable with one hand and shall not require tight grasping,
           pinching, or twisting of the wrist. The force required to activate operable parts shall
           be 5 pounds maximum.
 XI.    NON-COMPLIANT LOCK AT THE DOOR OF THE MEN'S RESTROOM REQUIRES
        TWISTING OF THE WRIST.
        a. ADAAG 404.2.7 Door and Gate Hardware. Handles, pulls, latches, locks, and other
           operable parts on doors and gates shall comply with 309.4 ADAAG 309.4 Operation.
           Operable parts shall be operable with one hand and shall not require tight grasping,


                                                                                                  7
          Case 1:19-cv-02687-JPO Document 1 Filed 03/26/19 Page 8 of 14



           pinching, or twisting of the wrist. The force required to activate operable parts shall
           be 5 pounds maximum.
XII.    INACCESSIBLE LIGHT SWITCH IN MEN'S RESTROOM. NON-COMPLIANT
        HEIGHT OF LIGHT SWITCH IN MEN'S RESTROOM EXCEEDS MAXIMUM
        HEIGHT ALLOWANCE.
        a. ADAAG 205 Operable Parts ADAAG 205.1 General. Operable parts on accessible
           elements, accessible routes, and in accessible rooms and spaces shall comply with
           309. ADAAG Advisory 205.1 General. Controls covered by 205.1 include, but are
           not limited to, light switches, circuit breakers, duplexes and other convenience
           receptacles, environmental and appliance controls, plumbing fixture controls, and
           security and intercom systems. ADAAG 308.2 Forward Reach. ADAAG 308.2.1
           Unobstructed. Where a forward reach is unobstructed, the high forward reach shall
           be 48 inches (1220 mm) maximum and the low forward reach shall be 15 inches (380
           mm) minimum above the finish floor or ground. ADAAG 308.2.2 Obstructed High
           Reach. Where a high forward reach is over an obstruction, the clear floor space shall
           extend beneath the element for a distance not less than the required reach depth over
           the obstruction. The high forward reach shall be 48 inches (1220 mm) maximum
           where the reach depth is 20 inches (510 mm) maximum. Where the reach depth
           exceeds 20 inches (510 mm), the high forward reach shall be 44 inches (1120 mm)
           maximum and the reach depth shall be 25 inches (635 mm) maximum. ADAAG
           308.3 Side Reach. ADAAG 308.3.1 Unobstructed. Where a clear floor or ground
           space allows a parallel approach to an element and the side reach is unobstructed, the
           high side reach shall be 48 inches (1220 mm) maximum and the low side reach shall
           be 15 inches (380 mm) minimum above the finish floor or ground. EXCEPTIONS: 1.
           An obstruction shall be permitted between the clear floor or ground space and the
           element where the depth of the obstruction is 10 inches (255 mm) maximum.
           ADAAG 308.3.2 Obstructed High Reach. Where a clear floor or ground space allows
           a parallel approach to an element and the high side Reach is over an obstruction, the
           height of the obstruction shall be 34 inches (865 mm) maximum and the depth of the
           obstruction shall be 24 inches (610 mm) maximum. The high side reach shall Be 48
           inches (1220 mm) maximum for a reach depth of 10 inches (255 mm) maximum.
           Where the reach depth exceeds 10 inches (255 mm), the high side reach shall be 46
           inches (1170 mm) maximum for a reach depth of 24 inches (610 mm) maximum.
XIII.   REQUIRED MINIMUM TURNING SPACE NOT PROVIDED IN MEN'S
        RESTROOM.
        a. ADAAG 603 Toilet and Bathing Rooms ADAAG 603.1 General. Toilet and bathing
           rooms shall comply with 603. ADAAG 603.2 Clearances. Clearances shall comply
           with 603.2. ADAAG 603.2.1 Turning Space. Turning space complying with 304
           shall be provided within the room. ADAAG 304.3.1 Circular Space. The turning



                                                                                                8
           Case 1:19-cv-02687-JPO Document 1 Filed 03/26/19 Page 9 of 14



            space shall be a space of 60 inches (1525 mm) diameter minimum. The space shall
            be permitted to include knee and toe clearance complying with 306
 XIV.    INACCESSIBLE LAVATORY IN MEN'S RESTROOM. REQUIRED MINIMUM
         CLEAR FLOOR SPACE NOT PROVIDED AT LAVATORY IN MEN'S RESTROOM.
         a. ADAAG 606 Lavatories and Sinks ADAAG 606.2 Clear Floor Space. A clear floor
            space complying with 305, positioned for a forward approach, and knee and toe
            clearance complying with 306 shall be provided. ADAAG 305.3 Size. The clear floor
            or ground space shall be 30 inches (760 mm) minimum by 48 inches (1220 mm)
            minimum.
  XV.    NON-COMPLIANT HEIGHT OF LAVATORY IN MEN'S RESTROOM EXCEEDS
         MAXIMUM HEIGHT ALLOWANCE.
         a. ADAAG 606.3 Height. Lavatories and sinks shall be installed with the front of the
            higher of the rim or counter surface 34 inches (865 mm) maximum above the finish
            floor or ground.
 XVI.    INSULATION OF PIPES AND WATER LINES UNDER THE LAVATORY IN MEN'S
         RESTROOM NOT PROVIDED AS REQUIRED.
         a. ADAAG 606.5 Exposed Pipes and Surfaces. Water supply and drain pipes under
            lavatories and sinks shall be insulated or otherwise configured to protect against
            contact. There shall be no sharp or abrasive surfaces under lavatories and sinks.
XVII.    INACCESSIBLE WATER CLOSET IN MEN'S RESTROOM. REQUIRED MINIMUM
         CLEARANCE NOT PROVIDED AT WATER CLOSET IN MEN'S RESTROOM.
         a. ADAAG 604 Water Closets and Toilet Compartments ADAAG 604.3 Clearance.
            Clearances around water closets and in toilet compartments shall comply with 604.3.
            ADAAG 604.3.1 Size. Clearance around a water closet shall be 60 inches (1525 mm)
            minimum measured perpendicular from the side wall and 56 inches (1420 mm)
            minimum measured perpendicular from the rear wall.
XVIII.   REQUIRED GRAB BARS NOT PROVIDED ON REAR AND SIDE WALLS OF
         WATER CLOSET IN MEN'S RESTROOM.
         a. ADAAG 604.5 Grab Bars. Grab bars for water closets shall comply with 609. Grab
            bars shall be provided on the side wall closest to the water closet and on the rear wall.
 XIX.    NON-COMPLIANT DISTANCE OF WATER CLOSET FROM SIDE WALL IN
         MEN'S RESTROOM.
         a. ADAAG 604.2 Location. The water closet shall be positioned with a wall or partition
            to the rear and to one side. The centerline of the water closet shall be 16 inches
            minimum to 18 inches maximum from the side wall or partition
  XX.    INACCESSIBLE FLUSH CONTROL AT WATER CLOSET IN MEN'S RESTROOM.
         NON-COMPLIANT POSITION OF FLUSH CONTROL LOCATED AT CLOSED
         SIDE OF WATER CLOSET IN MEN'S RESTROOM.
         a. ADAAG 604.6 Flush Controls. Flush controls shall be hand operated or automatic.
            Hand operated flush controls shall comply with 309. Flush controls shall be located


                                                                                                   9
         Case 1:19-cv-02687-JPO Document 1 Filed 03/26/19 Page 10 of 14



           on the open side of the water closet except in ambulatory accessible compartments
           complying with 604.8.2.
XXI.    COMPLIANT SIGNAGE IDENTIFYING THE WOMEN'S RESTROOM NOT
        PROVIDED AS REQUIRED.
        a. ADAAG 216 Signs ADAAG 216.1 General. Signs shall be provided in accordance
           with 216 and shall comply with 703. ADAAG 216.2 Designations. Interior and
           exterior signs identifying permanent rooms and spaces shall comply with 703.1,
           703.2, and 703.5. Where pictograms are provided as designations of permanent
           interior rooms and spaces, the pictograms shall comply with 703.6 and shall have text
           descriptors complying with 703.2 and 703.5. Advisory 216.2 Designations. Section
           216.2 applies to signs that provide designations, labels, or names for interior rooms or
           spaces where the sign is not likely to change over time. Examples include interior
           signs labeling restrooms, room and floor numbers or letters, and room names. Tactile
           text descriptors are required for pictograms that are provided to label or identify a
           permanent room or space. Pictograms that provide information about a room or space,
           such as “no smoking,” occupant logos, and the International Symbol of Accessibility,
           are not required to have text descriptors. ADAAG 703.1 General. Signs shall comply
           with 703. Where both visual and tactile characters are required, either one sign with
           both visual and tactile characters, or two separate signs, one with visual, and one with
           tactile characters, shall be provided. ADAAG 703.4.1 Height Above Finish Floor or
           Ground. Tactile characters on signs shall be located 48 inches (1220 mm) minimum
           above the finish floor or ground surface, measured from the baseline of the lowest
           tactile character and 60 inches (1525 mm) maximum above the finish floor or ground
           surface, measured from the baseline of the highest tactile character. ADAAG 703.4.2
           Location. Where a tactile sign is provided at a door, the sign shall be located
           alongside the door at the latch side. Where a tactile sign is provided at double doors
           with one active leaf, the sign shall be located on the inactive leaf. Where a tactile
           sign is provided at double doors with two active leafs, the sign shall be located to the
           right of the right hand door. Where there is no wall space at the latch side of a single
           door or at the right side of double doors, signs shall be located on the nearest adjacent
           wall. Signs containing tactile characters shall be located so that a clear floor space of
           18 inches (455 mm) minimum by 18 inches (455 mm) minimum, centered on the
           tactile characters, is provided beyond the arc of any door swing between the closed
           position and 45 degree open position.
XXII.   THE WOMEN'S RESTROOM IS INACCESSIBLE. REQUIRED MINIMUM CLEAR
        WIDTH NOT PROVIDED AT DOOR OF WOMEN'S RESTROOM.
        a. ADAAG 404.2.3 Clear Width. Door openings shall provide a clear width of 32
           inches (815 mm) minimum. Clear openings of doorways with swinging doors shall be
           measured between the face of the door and the stop, with the door open 90 degrees.



                                                                                                 10
          Case 1:19-cv-02687-JPO Document 1 Filed 03/26/19 Page 11 of 14



XXIII.   REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT THE
         DOOR OF WOMEN'S RESTROOM.
         a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
            doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend the
            full width of the doorway and the required latch side or hinge side clearance.
XXIV.    NON-COMPLIANT DOOR KNOB AT DOOR OF WOMEN'S RESTROOM
         REQUIRES TWISTING OF THE WRIST.
         a. ADAAG 404.2.7 Door and Gate Hardware. Handles, pulls, latches, locks, and other
            operable parts on doors and gates shall comply with 309.4 ADAAG 309.4 Operation.
            Operable parts shall be operable with one hand and shall not require tight grasping,
            pinching, or twisting of the wrist. The force required to activate operable parts shall
            be 5 pounds maximum.
XXV.     NON-COMPLIANT LOCK AT DOOR OF WOMEN'S RESTROOM REQUIRES
         TWISTING OF THE WRIST.
         a. ADAAG 404.2.7 Door and Gate Hardware. Handles, pulls, latches, locks, and other
            operable parts on doors and gates shall comply with 309.4 ADAAG 309.4 Operation.
            Operable parts shall be operable with one hand and shall not require tight grasping,
            pinching, or twisting of the wrist. The force required to activate operable parts shall
            be 5 pounds maximum.
XXVI.    INACCESSIBLE LIGHT SWITCH IN WOMEN'S RESTROOM. NON-COMPLIANT
         HEIGHT OF LIGHT SWITCH IN WOMEN'S RESTROOM EXCEEDS MAXIMUM
         HEIGHT ALLOWANCE.
         a. ADAAG 205 Operable Parts ADAAG 205.1 General. Operable parts on accessible
            elements, accessible routes, and in accessible rooms and spaces shall comply with
            309. ADAAG Advisory 205.1 General. Controls covered by 205.1 include, but are
            not limited to, light switches, circuit breakers, duplexes and other convenience
            receptacles, environmental and appliance controls, plumbing fixture controls, and
            security and intercom systems. ADAAG 308.2 Forward Reach. ADAAG 308.2.1
            Unobstructed. Where a forward reach is unobstructed, the high forward reach shall
            be 48 inches (1220 mm) maximum and the low forward reach shall be 15 inches (380
            mm) minimum above the finish floor or ground. ADAAG 308.2.2 Obstructed High
            Reach. Where a high forward reach is over an obstruction, the clear floor space shall
            extend beneath the element for a distance not less than the required reach depth over
            the obstruction. The high forward reach shall be 48 inches (1220 mm) maximum
            where the reach depth is 20 inches (510 mm) maximum. Where the reach depth
            exceeds 20 inches (510 mm), the high forward reach shall be 44 inches (1120 mm)
            maximum and the reach depth shall be 25 inches (635 mm) maximum. ADAAG
            308.3 Side Reach. ADAAG 308.3.1 Unobstructed. Where a clear floor or ground
            space allows a parallel approach to an element and the side reach is unobstructed, the
            high side reach shall be 48 inches (1220 mm) maximum and the low side reach shall


                                                                                                 11
           Case 1:19-cv-02687-JPO Document 1 Filed 03/26/19 Page 12 of 14



             be 15 inches (380 mm) minimum above the finish floor or ground. EXCEPTIONS: 1.
             An obstruction shall be permitted between the clear floor or ground space and the
             element where the depth of the obstruction is 10 inches (255 mm) maximum.
             ADAAG 308.3.2 Obstructed High Reach. Where a clear floor or ground space allows
             a parallel approach to an element and the high side Reach is over an obstruction, the
             height of the obstruction shall be 34 inches (865 mm) maximum and the depth of the
             obstruction shall be 24 inches (610 mm) maximum. The high side reach shall Be 48
             inches (1220 mm) maximum for a reach depth of 10 inches (255 mm) maximum.
             Where the reach depth exceeds 10 inches (255 mm), the high side reach shall be 46
             inches (1170 mm) maximum for a reach depth of 24 inches (610 mm) maximum.
XXVII.    REQUIRED MINIMUM TURNING SPACE NOT PROVIDED IN WOMEN'S
          RESTROOM.
          a. ADAAG 603 Toilet and Bathing Rooms ADAAG 603.1 General. Toilet and bathing
             rooms shall comply with 603. ADAAG 603.2 Clearances. Clearances shall comply
             with 603.2. ADAAG 603.2.1 Turning Space. Turning space complying with 304
             shall be provided within the room. ADAAG 304.3.1 Circular Space. The turning
             space shall be a space of 60 inches (1525 mm) diameter minimum. The space shall
             be permitted to include knee and toe clearance complying with 306
XXVIII.   INACCESSIBLE TRAVEL PATH TO FIXTURES IN WOMEN'S RESTROOM. AN
          ACCESSIBLE ROUTE TO FIXTURES IN WOMEN'S RESTROOM NOT PROVIDED.
          REQUIRED MINIMUM CLEAR WIDTH NOT PROVIDED AT TRAVEL PATH TO
          FIXTURES IN WOMEN'S RESTROOM.
          a. ADAAG 402 Accessible Routes ADAAG 402.1 General. Accessible routes shall
             comply with 402. ADAAG 402.2 Components. Accessible routes shall consist of one
             or more of the following components: walking surfaces with a running slope not
             steeper than 1:20, doorways, ramps, curb ramps excluding the flared sides, elevators,
             and platform lifts. All components of an accessible route shall comply with the
             applicable requirements of Chapter 4. ADAAG 403 Walking Surfaces ADAAG 403.1
             General. Walking surfaces that are a part of an accessible route shall comply with
             403. ADAAG 403.5.1 Clear Width. Except as provided in 403.5.2 and 403.5.3, the
             clear width of walking surfaces shall be 36 inches (915 mm) minimum.
 XXIX.    INACCESSIBLE LAVATORY IN WOMEN'S RESTROOM. REQUIRED MINIMUM
          CLEAR FLOOR SPACE NOT PROVIDED AT LAVATORY IN WOMEN'S
          RESTROOM.
          a. ADAAG 606 Lavatories and Sinks ADAAG 606.2 Clear Floor Space. A clear floor
             space complying with 305, positioned for a forward approach, and knee and toe
             clearance complying with 306 shall be provided. ADAAG 305.3 Size. The clear floor
             or ground space shall be 30 inches (760 mm) minimum by 48 inches (1220 mm)
             minimum.



                                                                                               12
             Case 1:19-cv-02687-JPO Document 1 Filed 03/26/19 Page 13 of 14



  XXX.     NON-COMPLIANT HEIGHT OF LAVATORY IN WOMEN'S RESTROOM
           EXCEEDS MAXIMUM HEIGHT ALLOWANCE.
           a. ADAAG 606.3 Height. Lavatories and sinks shall be installed with the front of the
              higher of the rim or counter surface 34 inches (865 mm) maximum above the finish
              floor or ground.
 XXXI.     INSULATION OF PIPES AND WATER LINES UNDER THE LAVATORY IN
           WOMEN'S RESTROOM NOT PROVIDED AS REQUIRED.
           a. ADAAG 606.5 Exposed Pipes and Surfaces. Water supply and drain pipes under
              lavatories and sinks shall be insulated or otherwise configured to protect against
              contact. There shall be no sharp or abrasive surfaces under lavatories and sinks.
XXXII.     INACCESSIBLE WATER CLOSET IN WOMEN'S RESTROOM. REQUIRED
           MINIMUM CLEARANCE NOT PROVIDED AT WATER CLOSET IN WOMEN'S
           RESTROOM.
           a. ADAAG 604 Water Closets and Toilet Compartments ADAAG 604.3 Clearance.
              Clearances around water closets and in toilet compartments shall comply with 604.3.
              ADAAG 604.3.1 Size. Clearance around a water closet shall be 60 inches (1525 mm)
              minimum measured perpendicular from the side wall and 56 inches (1420 mm)
              minimum measured perpendicular from the rear wall.
XXXIII.    REQUIRED GRAB BARS NOT PROVIDED ON REAR AND SIDE WALLS OF
           WATER CLOSET IN WOMEN'S RESTROOM.
           a. ADAAG 604.5 Grab Bars. Grab bars for water closets shall comply with 609. Grab
              bars shall be provided on the side wall closest to the water closet and on the rear wall.
XXXIV.     NON-COMPLIANT DISTANCE OF WATER CLOSET FROM SIDE WALL IN
           WOMEN'S RESTROOM.
           a. ADAAG 604.2 Location. The water closet shall be positioned with a wall or partition
              to the rear and to one side. The centerline of the water closet shall be 16 inches
              minimum to 18 inches maximum from the side wall or partition

           13.    The above listing is not to be considered all-inclusive of the barriers, which exist

   at the Facility. Plaintiff requires an inspection of the facility, in order to determine all of the

   ADA violations.

           14.   The removal of the physical barriers, dangerous conditions and ADA violations set

   forth herein is readily achievable and can be accomplished and carried out without much

   difficulty or expense. 42 U.S.C. § 12182(B)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R, §

   36.304.


                                                                                                         13
         Case 1:19-cv-02687-JPO Document 1 Filed 03/26/19 Page 14 of 14



        15.   Plaintiff is without adequate remedy at law and is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until

Defendants are required to remove the physical barriers, dangerous conditions and ADA

violations that exist at the facility, including those set forth herein.

        16.   The Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, costs

and expenses paid by the Defendants, pursuant to 42 U.S.C., §§ 12205 and 12217.

        17.   Pursuant to 42 U.S.C. §12188(a), this Court is provided with authority to grant

injunctive relief to Plaintiff, including an order to alter the subject facility to make it readily

accessible to and useable by individuals with disabilities to the extent required by the ADA, and

closing the subject facility until the requisite modifications are completed.

        WHEREFORE, Plaintiff respectfully requests that the Court issue a permanent

injunction enjoining Defendants from continuing is discriminatory practices, ordering

Defendants to remove the physical barriers to access and alter the subject facility to make it

readily accessible to and useable by individuals with disabilities to the extent required by the

ADA, closing the subject facility until the barriers are removed and requisite alterations are

completed, and awarding Plaintiff his reasonable attorney’s fees, expert fees, costs and litigation

expenses incurred in this action.


                                                         Respectfully submitted,
                                                         s/Maria Costanza Barducci
                                                         Maria Costanza Barducci, Esq.
                                                         BARDUCCI LAW FIRM
                                                         Attorneys for Plaintiff
                                                         5 West 19th Street, 10th Floor
                                                         New York, New York 10011
                                                         Bar No.: 5070487
                                                         Telephone: 212-433-2554
                                                         Email: mc@barduccilaw.com
                                                                                                      14
